Citation Nr: 1628506	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  09-04 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, including as due to service-connected low back disability.

2.  Entitlement to a rating higher than 10 percent for a low back disability, including chronic low back strain and lumbar degenerative disease with secondary bilateral L4 radiculopathy.

3.  Entitlement to a higher initial rating for radiculopathy of the left lower extremity, evaluated as 20 percent disabling from January 30, 2013.

4.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, evaluated as 10 percent disabling from January 30, 2013. 

5.  Entitlement to a total rating based upon individual employability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to January 1975 and from February 1975 to June 1992.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the case is with the VA RO in Nashville, Tennessee.

In August 2012, the Board remanded the Veteran's claims for service connection for radiculopathy of his bilateral lower extremities and a cervical disability including as due to service-connected low back disability, and an increased rating for chronic low back strain, to the Agency of Original Jurisdiction (AOJ) for further development.

In an April 2013 rating decision, the AOJ granted service connection for radiculopathy of the left and right lower extremities, that were assigned initial 20 and 10 percent ratings, respectively, from January 30, 2013.  This action represents a full grant of the benefits sought as to the Veteran's service connection claims for radiculopathy.

The matter of increased initial ratings for radiculopathy of the Veteran's left and right lower extremities is part and parcel of his claim for an increased rating for his low back disability.  38 C.F.R. § 4.71a (2015).

Entitlement to a TDIU is an element of all claims for initial/increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Records

In March 2014, the Veteran provided signed authorization (VA Form 21-4142) for VA to obtain records from Dr. James A. Moody of the Methodist Brain and Spine Institute regarding his neck and back pain in December 2013 (2/3/15 VBMS Correspondence, pages 3-4).  As these may be relevant to his claims, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

The Veteran also requested VA to obtain records of his treatment from Dr. Paul Taylor, his family physician (2/3/15 VBMS Correspondence, pages 5-6).  In an October 2012 letter to Dr. Taylor, the AOJ requested records of the Veteran's treatment in July 2012.  Neither the records nor a negative response were received from Dr. Taylor.  Another request for the medical records identified by the Veteran should be made.  

In March 2014, the Veteran submitted private medical records, dated from August 2013 to February 2014, that were added to the record after the April 2013 supplemental statement of the case (SSOC).  The records discuss his treatment by Dr. John R. Tompkins who performed an anterior cervical diskectomy and fusion of C5-C6 in January 2014, and indicate that he was insured by Tricare and that Paul Taylor, M.D., was his physician.  The Veteran did not waive initial AOJ review of this evidence.  38 C.F.R. §20.1304(c) (2015).  

The Veteran also requested that VA obtain records of his cervical fusion of C4-C5 performed by Dr. Tompkins in April-May 2014  (2/3/15 VBMS Correspondence, pages 1-2).  In August 2014, VA received records from Dr. Tompkins, dated from December 2013 to February 2014 (essentially duplicative of those submitted by the Veteran).  While a reference is made to a cervical fusion, this was in a January 2014 treatment report, and thus it could not possibly be referencing any fusion performed in April or May 2014 (8/15/14 VVA Medical Treatment Record-Non-Government Facility).  It appears from the Veteran's statements in the VA Form 21-4142 that fusion ultimately was required on multiple disks, and thus it appears records referable to the later procedure remain outstanding.

Additionally, in August 2012, the Board directed the AOJ to obtain all VA medical records regarding the Veteran's treatment dated since February 2009.  Records from the Mountain Home VA medical center (VAMC), dated in March 2012, were obtained (8/20/12 VVA CAPRI).  In his March 2014 signed authorizations, the Veteran indicated that he was treated at the VA hospital in Dallas.  Efforts should be made to obtain all medical records regarding his treatment at the VAMC in Dallas since March 2012.

Lumbar Spine Disability

The Veteran underwent VA examination of his lumbar spine in January 2013.  Diagnoses included lumbar degenerative disease with secondary bilateral L4 radiculopathy.  The examiner noted that there was functional loss due to pain with motion and limitation of motion, as well as disturbance of location and interference with sitting, standing and/or weight-bearing, but did not provide opinions as to the extent, if any, of additional loss of motion due to these factors.  This is required.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Private medical records, dated from 2009 to 2012, were added to the file after the January 2013 VA examination.  The examiner did not review the records that discuss the Veteran's complaints of worsening back pain.

Cervical Spine Disability

In May 2007, a VA examiner noted that a recent magnetic resonance image (MRI) showed mild central stenosis at the C-5-6 level with mild neuroforaminal stenosis at the C3-4 level.  Diagnoses included myofascial cervical syndrome and the examiner found no evidence of "nerve damage" in the upper extremities.  The examiner opined that the Veteran's cervical condition was not secondary to the service-connected lumbosacral strain he sustained in service, as there was no connection between a soft tissue injury in the lumbar spine resulting in any type of cervical stenosis or neuroforaminal stenosis in the cervical spine.  However, the Board notes that since the time of that examination the Veteran's service-connected lumbar disability has been expanded in scope to include degenerative disease, and not merely lumbar strain.  Indeed, January 2014 records from Dr. Tompkins show that the Veteran had spinal stenosis of the cervical region, cervicalgia, and cervical radiculitis/brach neuritis, for which the anterior cervical diskectomy and fusion was performed.  Thus, the underlying basis for the 2007 opinion is now outdated and requires additional commentary.  

TDIU

TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent the Veteran from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  

In January 2009, the Veteran reported that he missed 54 days of work in 2007 and 71 days in 2008 and identified the dates he did not work.  In September 2012, he stated that he was repeatedly unable to work due to back pain and leg numbness.  The January 2013 examiner noted that the Veteran worked at a call center and was able to perform that sedentary employment.  Nevertheless, TDIU is an element of the claim for an increased rating for the service-connected low back and radiculopathy disabilities under Rice for any period during the current appeal when the Veteran was unemployed but did not meet the percentage requirements for a TDIU (any period since February 2007).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain all records regarding the Veteran's treatment for lumbar and cervical disability since December 2013 by Dr. James A. Moody of the Methodist Brain and Spine Institute in Dallas, since February 2014 by Dr. John R. Tompkins of Plano, and since July 2012 by Dr. Paul Taylor in Dallas.  Records of his Tricare treatment since 2007 in Tennessee and Texas should also be obtained.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Dallas since March 2012.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claims.

3. After completion of the development requested above, schedule the Veteran for VA examination by a physician to determine whether any current cervical spine disabilities are related to a disease or injury in service, and the severity and all orthopedic and neurologic manifestations of his service-connected lumbar spine disability and bilateral lower extremity radiculopathy.  The claims folder should be reviewed by the examiner.

a. Cervical Spine

i. The examiner should opine whether it is at least as likely as not that any cervical spine disability present since 2007 is the result of a disease or injury in active service, or had its onset in such service, or is proximately due to service-connected lumbar degenerative disease with secondary bilateral L4 radiculopathy.

ii. If not, is any cervical spine disability it at least as likely as not aggravated by service-connected lumbar spine disability?  If aggravated, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a baseline of cervical spine disability prior to aggravation? 

iii. The examiner must provide reasons for each opinion.  The examiner should address the opinion rendered by the May 2007 VA examiner regarding the relationship of the Veteran's cervical spine disability to his lumbar spine disability.

iv. The Veteran is competent to report symptoms and observable history.

v. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

b. Lumbar Spine Disability

i. This should include an examination to determine all neurologic abnormalities that result from the Veteran's low back disability.

ii. The examiner should report whether there is additional limitation of function of the low back due to weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.  All functional losses, including due to flare-ups, should be equated to additional loss of motion (beyond what is shown clinically). 

iii. The examiner should note the Veteran's reports of the extent of limitation of motion during flare-ups (if any); state whether these reports can be interpreted as showing a specific degree of additional limitation of motion during flare-ups; and whether there is any medical reason for disregarding the Veteran's reports.  Even if flare-ups are not reported at the time of the examination the examiner must still estimate the degree of additional functional limitation resulting from those reported at the time of the January 2013 examination.

iv. Findings should also be made with regard to radiculopathy affecting each lower extremity.  The affected nerves should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, neuralgia, neuritis; or complete paralysis. 

v. The examiner should provide a full description of the effects the lumbar spine and right and left lower extremity radiculopathy have had on the Veteran's ordinary activities over the course of the appeal period. 

vi. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. For any period during the current appeal when the Veteran was unemployed but did not meet the percentage requirements for a TDIU (any period since February 27, 2007), refer the claim to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

5. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




